Citation Nr: 0913060	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus to include onychomycosis and nephropathy.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady - 
Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1967 to 
September 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision.
 
In a letter dated in October 2008, the Veteran indicated that 
he was having pain in his knees since 1967 and he submitted a 
number of recent medical records with the word "knee" 
highlighted.  The Veteran is service connected for bilateral 
knee disability and it therefore appears that he is seeking a 
higher rating.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that further notification is required 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
with respect to the Veteran's claim for a rating in excess of 
10 percent for diabetes mellitus with onychomycosis and 
nephropathy.  While the Veteran did receive a notice letter 
in October 2006 prior to the adjudication of his claim, since 
his claim was received, the United States Court of Appeals 
for Veterans Claims (Court) established significant new 
requirements with respect to the content of the duty-to-
assist notice which must be provided to a Veteran who is 
seeking a higher rating.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the Veteran that, to substantiate 
such a claim:

(1) the Veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life;

(2) if the Diagnostic Code (DC) under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran;

(3) the Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and

(4) the notice must also provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In Vazquez-Flores, the Court found that the VCAA notice that 
was provided to the Veteran was inadequate, as VA had only 
advised the Veteran to submit evidence that showed that his 
disability had "gotten worse."  The Court in that case 
found that the notice provided was inadequate due to the 
confusing nature of the two notices, and the failure to 
explain that evidence is required to demonstrate the 
worsening of the service-connected condition and the effect 
of that worsening on the Veteran's occupational and daily 
life, or to provide, at least in general terms, the criteria 
beyond the effect of the worsening of the disability upon the 
occupational and daily life that is necessary to be awarded 
the higher disability rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
Veteran's increased-compensation claims should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life.  
Additionally, because at least some of the higher disability 
ratings authorized under the DC (and referenced DCs) under 
which his disabilities are rated are based on specific 
criteria beyond the obvious effect of the worsening of the 
disability and its effect upon his employment and daily life, 
the Secretary should have notified the Veteran, at least in 
general terms, of the information and evidence necessary to 
establish these more specific criteria.

Applying these principles to the present case, the Board 
finds that although the Veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  In fact, the letter in 
the present case contained virtually the same information 
which was found inadequate in Vazquez-Flores v. Peake.  As 
such, a remand is unfortunately required to correct this 
deficiency.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran 
appropriate notice pursuant to Vazquez-
Flores, which:

(a) informs him about the information and 
evidence not of record that is necessary to 
substantiate his claim;

(b) informs him about the information and 
evidence that VA will seek to provide;

(c) informs him about the information and 
evidence he is expected to provide;

(d) advises him of the criteria for 
establishing a disability rating and 
effective date of award;

(e) notifies him that, to substantiate his 
claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his diabetes mellitus and 
associated conditions (nephropathy and 
onychomycosis) and the effect that worsening 
has on his employment and daily life;

(f) provides him with the appropriate 
Diagnostic Codes for rating diabetes 
mellitus, onychomycosis, and nephropathy; 
and 

(g) notifies him that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

2.  Thereafter, re-adjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period for 
response and return the case to the Board, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




